DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2022 and 09/23/2021 have been considered by the examiner and been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (US 2014/0063226 A1).

Claim 1. Kawata et al. disclose a digital microscope system (100) (read as a microscope having a touch screen disposed on a display surface of a display means [0001]), comprising: 
an imaging device (read as )(102) configured to generate digital image data representing a target region(108) of an object (110) (read as an image pickup means such as a CCD camera, an image projecting optical means for projecting an image of a sample located on the sample stage onto the image pickup means through the objective lens positioned at the working position [0002]), the target region (108) being determined by a changeable setting of the imaging device (102) (read as a microscope comprising: a sample stage mounted to be movable in an X-direction and a Y-direction; X-/Y-directionally driving means for driving the sample stage in the X-direction and the Y-direction; a revolver including a plurality of objective lenses having different magnifications; Z-directionally driving means for moving the sample stage and the revolver relatively in a Z-direction [0008]); and 
a controller (122) configured to generate monitor image data corresponding to the digital image data generated in accordance with the setting, the monitor image data being configured to be displayed as a monitor image (672, 772) (read as image pickup means; image projecting optical means for projecting an image of a sample located on the sample stage onto the image pickup means through the objective lens positioned at the working position; display means; a touch screen disposed on a display surface of the display means; and control means [0008]); 
wherein the controller (122) is further configured to change the setting in response to a user input (read as the control means controls the action of the X-/Y-directionally driving means, the action of the Z-directionally driving means, the action of the revolver driving means, and the display magnification in the display means, in accordance with an operator's finger gestures used on the touch screen [0009]); and 
wherein the controller (122) is further configured to compensate for a delay in updating the monitor image data in accordance with the changed setting (read as During a period from contact of the finger with the touch screen until release of the finger from the touch screen, the control means preferably detects the movement of the finger at predetermined time intervals to update the memory image based on the positions of the finger. When the movement of the finger is stopped, and the finger is released from the touch screen, to terminate the movement of the sample stage, then the control means preferably renders the image displayed on the display surface of the display means a real-time image projected onto the image pickup means [0010]) by: 
- storing (read as the image signal from the image pickup means 54 is stored in the built-in memory [0037]) the digital image data generated in accordance with the unchanged setting in response to the user input (read as step t-1 is executed so that the image signal from the image pickup means 54 is stored in the built-in memory of the control means 56, and the memory image based on the stored image signal is displayed on the display surface of the display means 5 [0037]) and generating simulation monitor image data by performing digital image processing on the stored digital image data (read as the memory image based on the stored image signal is displayed on the display surface of the display means 5 [0037]. The simulated image is the temporarily stored image before sample being moved by the final distance) taking into account the changed setting (read as  the memory image displayed on the display surface of the display means 58 is moved by the moving distance of the finger [0037]), the simulation monitor image data being configured to be displayed as a simulation monitor (670, 770) image during the delay (read as the display surface of the display means 58 is switched from the memory image to the real-time image. If desired, in moving the sample stage 4, instead of switching the image displayed on the display surface of the display means 58 from the real-time image to the memory image, it is possible to display the memory image [0037]).
Kawata et al. does not explicitly disclose compensating for a time delay. However, the idea of calculating the distance travelled by the user’s fingers on the touch screen and use it to move the sample accordingly and display the captured image, is equivalent to compensating a time delay. This is true since the real-time image is displayed only after the sample has been moved the appropriated distance.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Kawata et al. in order to realize all the limitations of the instant claim, namely the idea of displaying real-time image take by a microscope of a region of interest.

Claim 2. Kawata et al. disclose The digital microscope system (100) according to claim 1, Kawata et al. disclose,
wherein the controller (122) is configured to generate the simulation monitor image data (read as the memory image based on the stored image signal is displayed on the display surface of the display means 5 [0037]) in response to the user input as real-time image data configured to enable real-time navigation on a monitor (114) for changing the target region (108) of the object (110) for which the digital image data is to be generated (read as When the movement of the finger is stopped, and the finger is released from the touch screen, to terminate the movement of the sample stage, then the control means preferably renders the image displayed on the display surface of the display means a real-time image projected onto the image pickup means [0010]).

Claim 3. The digital microscope system (100) according to claim 1, Kawata et al. disclose,
wherein the imaging device (302, 402, 502) comprises at least one of a magnification changing system (328, 428, 528) configured to change a magnification in accordance with the setting (read as If the gesture is a pinch-in or a pinch-out, the program shifts to step s-3 to effect a change in the magnification [0036]), a positioning device (124) configured to change a lateral positioning of the object (110) relative to the imaging device (302, 402, 502) in accordance with the setting, and a focusing system (124) configured to change a focusing state in accordance with the setting (read as If the gesture is a double-tap, the program shifts to step S-4 to carry out focusing (autofocusing) of the objective lens 8 [0036]).

Claim 4. The digital microscope system (100) according to claim 3, Kawata et al. disclose,
wherein the changeable setting of the magnification changing system (328, 428, 528) comprises at least one of a continuous magnification setting (read as digital zoom magnification… as focusing (autofocusing) of the objective lens 8 [0035]) and a discrete magnification setting (read as the program shifts to step x-8 to determine whether the replacement of the objective lens 8 has been completed. If the replacement of the objective lens 8 has not been completed, the program shifts to the above step x-4… [0038]. Replacing objective lens is part of discrete magnification), and 
wherein the continuous magnification setting comprises at least one of an optical zoom setting (read as focusing (autofocusing) of the objective lens 8 [0035]) and a digital zoom setting (read as digital zoom magnification [0035]).

Claim 5. The digital microscope system (100) according to claim 4, Kawata et al. disclose,
wherein, when the user input for changing the magnification involves at least one of the discrete magnification setting and the optical zoom setting (read as the program shifts to step x-8 to determine whether the replacement of the objective lens 8 has been completed. If the replacement of the objective lens 8 has not been completed, the program shifts to the above step x-4… [0038].), the controller (122) generates the simulation monitor image data to compensate for the delay in updating the monitor image data caused by the change of the respective setting (read as During a period from contact of the finger with the touch screen until release of the finger from the touch screen, the control means preferably detects the movement of the finger at predetermined time intervals to update the memory image based on the positions of the finger. When the movement of the finger is stopped, and the finger is released from the touch screen, to terminate the movement of the sample stage, then the control means preferably renders the image displayed on the display surface of the display means a real-time image projected onto the image pickup means [0010]).

Claim 6. The digital microscope system (100) according to claim 3, Kawata et al. disclose,
wherein the magnification changing system (328, 428, 528) comprises at least first and second magnification changing subsystems (330, 332, 444, 446, 544) forming a composite zoom system (read as A plurality of objective lenses 8 of different magnifications, for example, four objective lenses 8 having magnifications of 5, 10, 20 and 50,are provided on the revolver 10 (only one of the objective lenses is shown in FIG. 1)… [0030] …When the digital zoom magnification is 1 or more, step t-1 is executed so that the image signal from the image pickup means 54 is stored in the built-in memory of the control means56, and the memory image based on the stored image signal is displayed on the display surface of the display means 58. [0037]).

Claim 7. The digital microscope system (100) according to claim 6, Kawata et al. disclose,
wherein the composite zoom system provides a magnification range being a combination of a continuous magnification range (read as digital zoom magnification… as focusing (autofocusing) of the objective lens 8 [0035])  provided by the first magnification changing subsystem (330) and a plurality of discrete basis magnifications provided by the second magnification changing subsystem (332) (read as A plurality of objective lenses 8 of different magnifications, for example, four objective lenses 8 having magnifications of 5, 10, 20 and 50,are provided on the revolver 10 (only one of the objective lenses is shown in FIG. 1)… [0030] …When the digital zoom magnification is 1 or more, step t-1 is executed so that the image signal from the image pickup means 54 is stored in the built-in memory of the control means56, and the memory image based on the stored image signal is displayed on the display surface of the display means 58. [0037]).

Claim 8. The digital microscope system (100) according to claim 7, Kawata et al. disclose,
wherein the imaging device (302) comprises a digital camera (read as CCD camera [0031]) (330) configured to operate as a digital zoom system (read as digital zoom magnification [0034]), the digital camera (330) forming the first magnification changing subsystem (read as A plurality of objective lenses 8 of different magnifications, for example, four objective lenses 8 having magnifications of 5, 10, 20 and 50,are provided on the revolver 10 (only one of the objective lenses is shown in FIG. 1)… [0030]. The digital magnification has to reach a threshold before changing a lens); and 
the imaging device (302) comprises a discrete magnification changer (332), the discrete magnification changer (332) forming the second magnification changing subsystem (read as A plurality of objective lenses 8 of different magnifications, for example, four objective lenses 8 having magnifications of 5, 10, 20 and 50,are provided on the revolver 10 (only one of the objective lenses is shown in FIG. 1)… [0030]. There must be a way of changing the lenses).

Claim 9. The digital microscope system (100) according to claim 8, Kawata et al. disclose,
wherein the discrete magnification changer (332) comprises a plurality of fixed magnification optical systems (334, 336, 338) providing said plurality of discrete basis magnifications (read as A plurality of objective lenses 8 of different magnifications, for example, four objective lenses 8 having magnifications of 5, 10, 20 and 50,are provided on the revolver 10 (only one of the objective lenses is shown in FIG. 1)… [0030]), each of the fixed magnification optical systems (334, 336, 338) being selectively insertable into an optical path (O) including the digital camera (330) (read as A plurality of objective lenses 8 of different magnifications, for example, four objective lenses 8 having magnifications of 5, 10, 20 and 50,are provided on the revolver 10 (only one of the objective lenses is shown in FIG. 1)… [0030]).

Claim 14. Kawata et al. disclose A method for operating a digital microscope system (100), comprising the steps of: 
generating digital image data representing a target region (108) of an object (read as an image pickup means such as a CCD camera, an image projecting optical means for projecting an image of a sample located on the sample stage onto the image pickup means through the objective lens positioned at the working position [0002]) (110), the target region (108) being determined by a changeable setting (read as a microscope comprising: a sample stage mounted to be movable in an X-direction and a Y-direction; X-/Y-directionally driving means for driving the sample stage in the X-direction and the Y-direction; a revolver including a plurality of objective lenses having different magnifications; Z-directionally driving means for moving the sample stage and the revolver relatively in a Z-direction [0008]); 
generating monitor image data corresponding to the digital image data generated in accordance with the setting (read as step t-1 is executed so that the image signal from the image pickup means 54 is stored in the built-in memory of the control means 56, and the memory image based on the stored image signal is displayed on the display surface of the display means 5 [0037]), the monitor image data being configured to be displayed as a monitor image (672, 772) (read as step t-1 is executed so that the image signal from the image pickup means 54 is stored in the built-in memory of the control means 56, and the memory image based on the stored image signal is displayed on the display surface of the display means 5 [0037]); 
changing the setting in response to a user input (read as During a period from contact of the finger with the touch screen until release of the finger from the touch screen, the control means preferably detects the movement of the finger at predetermined time intervals to update the memory image based on the positions of the finger. When the movement of the finger is stopped, and the finger is released from the touch screen, to terminate the movement of the sample stage, then the control means preferably renders the image displayed on the display surface of the display means a real-time image projected onto the image pickup means [0010]); and 
compensating for a delay in updating the monitor image data in accordance with the changed setting (read as During a period from contact of the finger with the touch screen until release of the finger from the touch screen, the control means preferably detects the movement of the finger at predetermined time intervals to update the memory image based on the positions of the finger. When the movement of the finger is stopped, and the finger is released from the touch screen, to terminate the movement of the sample stage, then the control means preferably renders the image displayed on the display surface of the display means a real-time image projected onto the image pickup means [0010]) by: 
- storing (read as the image signal from the image pickup means 54 is stored in the built-in memory [0037]) the digital image data generated in accordance with the unchanged setting in response to the user input (read as step t-1 is executed so that the image signal from the image pickup means 54 is stored in the built-in memory of the control means 56, and the memory image based on the stored image signal is displayed on the display surface of the display means 5 [0037]) and generating simulation monitor image data by performing digital image processing  (read as the memory image based on the stored image signal is displayed on the display surface of the display means 5 [0037]. The simulated image is the temporarily stored image before sample being moved by the final distance) on the stored digital image data taking into account the changed setting (read as  the memory image displayed on the display surface of the display means 58 is moved by the moving distance of the finger [0037]), the simulation monitor image data being configured to be displayed as a simulation monitor image (670, 770) during the delay (read as the display surface of the display means 58 is switched from the memory image to the real-time image. If desired, in moving the sample stage 4, instead of switching the image displayed on the display surface of the display means 58 from the real-time image to the memory image, it is possible to display the memory image [0037]).
Kawata et al. does not explicitly disclose compensating for a time delay. However, the idea of calculating the distance travelled by the user’s fingers on the touch screen and use it to move the sample accordingly and display the captured image, is equivalent to compensating a time delay. This is true since the real-time image is displayed only after the sample has been moved the appropriated distance.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Kawata et al. in order to realize all the limitations of the instant claim, namely the idea of displaying real-time image take by a microscope of a region of interest.

Claim 15. Kawata et al. disclose  A non-transitory computer-readable medium storing a computer program comprising instructions which, when the instructions are executed by a processor, cause the processor to perform the method according to claim 14 (FIG. 2-8, the steps shown in figures 2-8 require the use of a computer program to be performed correctly.).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (US 2014/0063226 A1) in view of Abnet et al. (US 2006/0092505 A1).

Claim 10. The digital microscope system (100) according to claim 6, Kawata et al. do not explicitly disclose
wherein the composite zoom system provides a total magnification range being composed of a first continuous magnification subrange provided by the first magnification changing subsystem  (444, 544) and a second continuous magnification subrange provided by the second magnification changing subsystem (446).
However, in the related field of endeavor Abnet et al. disclose
wherein the composite zoom system provides a total magnification range being composed of a first continuous magnification subrange provided by the first magnification changing subsystem (read as multi-path optical magnification of a digitally zoomable image [0002]…providing continuous magnification within an imaging system [0013]. FIG. 3 paths 314a-c) (444, 544) and a second continuous magnification subrange provided by the second magnification changing subsystem (446) (read as multi-path optical magnification of a digitally zoomable image [0002]…providing continuous magnification within an imaging system [0013]. FIG. 3 paths 314a-c).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Kawata et al. with the teaching of Abnet et al. in order to optically enhanced digital imaging systems, and specifically to improved systems and methods for multi-path optical magnification of a digitally zoomable image (Abnet et al. [0002]).

Claim 11. The digital microscope system (100) according to claim 10, the combination of Kawata et al. and Abnet et al. teaches,
wherein the imaging device (402, 502) comprises a first digital camera (Abnet et al.: read as first digital imager [0012]) (448, 548) and a first optical magnification system (read as a first magnification [0012]) (450, 560), the first digital camera (448, 548) and the first optical magnification system (450, 560) being aligned along a first optical axis (Abnet et al.: FIG. 3, image path 314a. Items 308 and 316a on same axis) (01) and forming the first magnification changing subsystem (Abnet et al.: FIG. 3, Items 308 and 316a forming an magnification system) (444, 544); 
the imaging device (402, 502) comprises a second digital camera (Abnet et al.: FIG. 3, item 316b) (452) and a second optical magnification system  (read as second magnification (e.g. 10.times.) provided in an intermediate-length image path 314b [0058]) (454), the second digital camera (452) and the second optical magnification system (454) being aligned along a second optical axis (02) and forming the second magnification changing subsystem (446) (Abnet et al.: FIG. 3, items 308 and 316b along same axis 314b), 
the first and second optical axes (01, 02) are arranged parallel to each other (Abnet et al.: FIG. 3, axis 314a and 314b parallel to each other.), the imaging device (402, 502) is movable relative to the object (110) in a direction orthogonal to the first and second optical axes (01, 02) in order to selectively align one of the first and second magnification changing subsystems (444, 446, 544) with the target region (108) (Abnet et al.: FIG. 3, Although, image paths 314a and 314b are not orthogonal to the sample holder, the optical signal reflected and sent to the imager is orthogonal to the object under observation.), and 
at least one of the first and second digital cameras (448, 452, 548) is configured to operate as a digital zoom system or at least one of the first and second optical magnification systems (450, 454, 560) is an optical zoom system (Abnet et al.: read as second magnification (e.g. 10.times.) provided in the intermediate-length image path 314b and a third magnification (e.g. 40.times.) provided in the longest image path 314a. When the digitally zoomed second image meets or exceeds the third magnification, the probe system 100 presents a third image that has been magnified by way of the second image path 314a [0059]).

Claim 12. The digital microscope system (100) according to claim 11, the combination of Kawata et al. and Abnet et al. teaches,
wherein the first digital camera (448) is configured to operate as a digital zoom system and has a first resolution (Abnet et al.: read as each imager 316 has a resolution sufficient to enable the computer system 200 to digitally zoom within the image generated by that imager 316 [0054]), 
the first optical magnification system (450) is a fixed magnification optical system providing a first magnification (Abnet et al.: read as digital zooming between two discrete optical magnification levels [0057]), 
the second digital camera (452) is configured to operate as a digital zoom system and has a second resolution being smaller than the first resolution (Abnet et al.: read as each imager 316 has a resolution sufficient to enable the computer system 200 to digitally zoom within the image generated by that imager 316 [0054]), 
the second optical magnification system (454) is a fixed magnification optical system providing a second magnification being smaller than the first magnification (Abnet et al.: read as image path 314a is longer, and thus has a greater focal length, than image path 314c. Accordingly, the magnification of an image of the substrate 102 will be greater along path 314a [0053]), 
the first continuous magnification subrange is an upper subrange of the total magnification range (Abnet et al.: read as multi-path optical imaging system with continuous digital zoom [0030]), and 
the second continuous magnification subrange is a lower subrange of the total magnification range (Abnet et al.: read as multi-path optical imaging system with continuous digital zoom [0030]).

Claim 13. The digital microscope system (100) according to claim 11, the combination of Kawata et al. and Abnet et al. teaches,
wherein 
the first optical magnification system (560) is an optical zoom system providing the first continuous magnification subrange (Abnet et al.: read as multi-path optical imaging system with continuous digital zoom [0030]), 
the second digital camera (452) is configured to operate as a digital zoom system (Abnet et al.: read as multi-path optical imaging system with continuous digital zoom [0030]), 
the second magnification system (454) is a fixed magnification optical system (read as multiple objective lenses, which may be rotated or otherwise interchanged, such that a single compound microscope can magnify an object up to about 1000.times., in discrete steps (e.g., 4.times., 10.times., 400.times., etc.) [0004]), the first continuous magnification subrange is an upper subrange of the total magnification range (Abnet et al.: FIG. 9, superposition provides higher magnification than a single path.), and 
the second continuous magnification subrange is a lower subrange of the total magnification range (Abnet et al.: FIG. 9, superposition provides higher magnification than a single path.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646